Citation Nr: 0203163	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether unreimbursed medical expenses from "Farmacia Del 
Pueblo" paid during 1998 may be used to adjust the veteran's 
income for pension purposes.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that denied the veteran's claim 
for adjustment of income for pension purposes based on 
medical expenses paid to Farmacia Del Pueblo during 1998.  
During the course of this appeal, an issue arose regarding VA 
recognition of the veteran's representative.  The veteran was 
contacted.  The issue was resolved and his representative is 
shown on the title page.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran claimed $3,600.00 in medical expenses at 
Farmacia Del Pueblo from January 1998 to December 1998.

3.  The veteran has not complied with the RO's request for 
proof of exact expenses at Farmacia Del Pueblo through 
receipts or other documents for 1998.


CONCLUSION OF LAW

The cost of medical expenses from January 1, 1998 to December 
31, 1998, at Farmacia Del Pueblo, are not deductible from 
income as an unreimbursed medical expense for VA pension 
benefits purposes.  38 U.S.C.A. §§ 1155, 1506, 5121, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.252, 3.272, 3.277 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, a July 2000 statement of the case 
notified the veteran of the pertinent laws and regulations 
with regard to his claim.  In addition, letters dated in 
April and May 2000 informed the veteran of specific evidence 
that was needed to support his claim.  The action taken by 
the RO reflected in the record indicates no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A.

Where the veteran was fully notified and aware of the type of 
evidence required to substantiate his claims and where there 
has been extensive factual development of the case which 
indicates that no further assistance would aid in further 
developing the claim, VCAA is inapplicable.  Wensch v. 
Principi, No. 99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 
2001) ( citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.").

Factual Background

The veteran was awarded non-service-connected pension in a 
December 1994 rating decision.

A receipt form from Farmacia Del Pueblo Pharmacy dated in 
December 1998 contains a note to certify that the veteran was 
a client of the pharmacy and spent an average of $300.00 a 
month.

A medical expense report dated in January 1999 indicates the 
veteran spent $300.00 on the second of each month for 
prescription drugs at Farmacia Del Pueblo from January to 
December 1998.

In statements dated in June and July 1999, the veteran 
asserted error in the calculation of pension benefits and 
requested reconsideration of approved medical expenses for 
1998 since only a portion of the claimed medical expenses 
were approved.

A report of contact dated in November 1999 indicates the 
veteran was notified that the receipt from Farmacia Del 
Pueblo dated in December 1998 was not considered because it 
only showed the average dollar amount spent monthly rather 
than the specific date and amount of each expense.

In January 2000, the RO notified the veteran that a review of 
the veteran's claimed medical expenses was being conducted.  
The RO requested receipts, or other documentation as proof of 
medical expenses.

The veteran submitted statements dated in February and March 
2000 in which he requested payment of the difference between 
his claimed medical expenses and the amount he actually 
received.  He also stated that he submitted all of the 
requested evidence.

In a letter dated in April 2000, the RO notified the veteran 
that the medical expenses from Farmacia Del Pueblo were not 
considered because the specific date that each expense was 
paid was not indicated on the form.

In an statement dated in April 2000 the veteran asserted that 
he had complied with the RO's request for exact dates of 
payments to Farmacia Del Pueblo in a VAF 21-8416 and by 
submission of a certification letter from the pharmacy.

The veteran submitted a medical expense report dated in April 
2000 reflecting that he paid $300.00 each month to Farmacia 
Del Pueblo on the second of each month, beginning in January 
and ending in December for the year 1998.

In a May 2000 letter, the RO informed the veteran that his 
claim for consideration of medical expenses for Farmacia Del 
Pueblo had been denied.  The RO informed the veteran that the 
specific date for each payment was not included and that the 
certification from the pharmacy was insufficient because it 
only provided an average monthly expense rather than the 
exact amount paid each month.

The substantive appeal received in September 2000 includes 
the veteran's assertion that VA did not use the same process 
in all of his claims from the same period.

Analysis

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service-connected disability not the result of the veteran's 
own willful misconduct is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.252.

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which it was received, unless specifically excluded 
under the provisions of 38 C.F.R. § 3.272(g) (2001).  
38 C.F.R. § 3.252.

Included among the exclusions from a veteran's annual income 
are amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members, but 
excluding increased pension due to aid and attendance). 38 
U.S.C.A. § 1503; 38 C.F.R. § 3.272.

As a condition of granting or continuing pension, VA may 
require from any person who is an applicant for or a 
recipient of pension such information, proofs, and evidence 
as is necessary to determine the annual income and the value 
of the corpus of the estate of such person.  38 C.F.R. 
§ 3.277.

In the present case, a January 1999 medical expense report 
showed a monthly charge of $300.00 for prescription drugs 
from Farmacia Del Pueblo from January to December 1998.  The 
veteran also submitted a certification from the pharmacy 
dated in December 1999 that stated he spent an average of 
$300.00 a month.

In a report of contact dated in November 1999 the veteran was 
informed by the RO that the certification from the pharmacy 
could not be considered in the calculation of unreimbursed 
medical expenses because exact dollar amounts for each 
medical expense was needed, rather than the average monthly 
expense.  Correspondence dated in January 2000 notified the 
veteran of a special review of his claimed medical expenses 
and requested proof of medical expenses such as receipts or 
other documentation.

Although the veteran submitted statements to the effect that 
he had submitted all of the requested documentation, the 
record does not contain any proof of the exact dollar amount 
of his medical expenses at the pharmacy during the period in 
question.  

The Board finds that in spite of the veteran's assertions, he 
has failed to provide the information requested by the RO and 
has essentially impeded the RO's ability to assist him with 
his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Without 
information detailing the exact medical expenses at Farmacia 
Del Pueblo during the period in question, these expenses may 
not be considered as unreimbursed medical expenses within the 
meaning of 38 C.F.R. § 3.272(g).

The Board is aware of the veteran's concerns that the same 
process was not consistently used with regard to his claims; 
however, the Board quickly points out that it is within the 
RO's discretion to request proof and documentation of claimed 
medical expenses under 38 C.F.R. § 3.277.  The RO has 
exercised its authority to do so with regard to Farmacia Del 
Pueblo medical expenses and the veteran has failed to submit 
adequate proof to allow consideration of these medical 
expenses to adjust the veteran's income for pension benefits 
purposes.



ORDER

The cost of medical expenses from January to December 1998 at 
Farmacia Del Pueblo is not deductible from income as an 
unreimbursed medical expense for VA pension benefits 
purposes.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

